COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '

                                              '             No. 08-13-00176-CR
 IN RE: STUART L. LEEDS,
                                              '        AN ORIGINAL PROCEEDING
                             Relator.
                                              '               IN MANDAMUS
                                              '

                                              '


                                        JUDGMENT

       The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Ben Woodward, Judge of the 119th District Court of Concho, Runnels,

and Tom Green Counties, Texas, and concludes that Relator=s petition for writ of mandamus

should be denied. We therefore deny the petition for writ of mandamus, in accordance with the

opinion of this court.

       IT IS SO ORDERED THIS 20TH DAY OF JUNE, 2013.


                                    PER CURIAM


Before McClure, C.J., Rivera, and Rodriguez, JJ.